Exhibit 10.5



AMENDMENT NO. 3 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amendment No. 3 to the Amended and Restated Employment Agreement (the
“Amendment No. 3”) is made and entered into as of the 15th day of August, 2012,
by and between Xerium Technologies, Inc. (the “Company”) and David J. Pretty
(the “Executive”).


WITNESSETH


WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement effective as of February 11, 2008, and subsequently amended
that Employment Agreement on March 14, 2011 and on December 16, 2011 (the
Employment Agreement and its previous amendments are referred to herein as the
“Employment Agreement”); and


WHEREAS, the parties desire to amend the Employment Agreement as set forth
herein.


NOW THEREFORE, in consideration of the mutual terms and conditions set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Executive agree that the
Employment Agreement shall be amended as follows:


1.     Section 4, Compensation and Benefits, shall be amended by the addition of
a new Section 4(h) which shall read:


“(h) Retention Bonus. If the Executive remains employed with the Company
pursuant to the terms of this Agreement as of August 15, 2015, the Company shall
pay the Executive a retention bonus equal to two hundred twenty-five thousand
dollars ($225,000) (“Retention Bonus”), payable at the next then-occurring
payroll payment date.”


2.     Section 6, Compensation Upon Termination, shall be amended (A) in Section
6(d)(ii), Close in Time to a Change in Control, by renumbering subclause (ii) to
subclause (iii) and by adding a new subclause (ii) between subclause (i) and
renumbered subclause (iii), which shall read as follows:


(ii) shall pay him an amount equal to his Retention Bonus, provided the
Retention Bonus has not previously been paid (“Accelerated Retention Bonus”),


And (B) in Section 6(d)(iii), Conditions, by adding the following after the last
sentence therein:     


“Payment of the Accelerated Retention Bonus under Section 6(d)(ii) shall be made
as soon as possible following the effective date of the required Employee
Release, but, in no event later than two and one-half months following the
Executive’s separation from service.”



--------------------------------------------------------------------------------



3.        Except as herein amended, the Employment Agreement shall remain in
full force and effect and is hereby ratified and confirmed in all respects.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment No. 3 has been duly executed as of the day
and year set forth above.




/s/ David J. Pretty________
David J. Pretty




Xerium Technologies, Inc.
                    
By: /s/ Clifford E. Pietrafitta
                        
                     Name: Clifford E. Pietrafitta
Title: Executive Vice President and Chief Financial Officer



